We have examined with interest appellant's motion for rehearing, as well as the authorities cited in support of the motion in connection with which the statement of facts has been re-examined. *Page 198 
If we understand appellant's contention he seeks to have us apply the same rules of law in this character of case as would be applicable upon a charge of assault with intent to rape by force. The law is not the same. Confusion has been caused because the act of having intercourse with a girl under the age limit with her consent has been by the Legislature defined as rape, and not some other offense. Applying the law under the facts here appearing we still think appellant's complaints are without merit.
The facts seem to admit of no doubt that appellant committed an assault upon prosecutrix, and that it was his present intention to have intercourse with her and that she was under the age of consent. The degree of force necessary in the ordinary case of assault to rape need not be shown.
Appellant's motion for rehearing is overruled.
Overruled.